Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 23, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144235                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 144235
                                                                   COA: 306314
                                                                   Clinton CC: 10-008688-FH
  ANTHONY JAMES HOFFMAN,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the November 8, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of the defendant’s second issue regarding a claimed
  failure of the sentencing court to comply with the procedural requirements of
  MCL 28.724(5) and MCL 769.1(13) before ordering the defendant to register as a sex
  offender. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 23, 2012                        _________________________________________
           h0516                                                              Clerk